 CARPENTERS, LOCAL UNION NO. 1759647United Brotherhood of Carpenters and Joiners ofAmerica,Floor Coverers and Decorators LocalUnionNo. 1759, AFL-CIO (AMG Sign Co.)andAssociated Trades and Crafts International Union,Local 1.Case 6-CD-518May 16, 1974effectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and wefind, the ATC andCarpenters are labororganizations within the mean-ing of Section2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,based ona charge filedby AssociatedTrades and CraftsInternationalUnion, Local 1, herein called ATC.The charge alleges that the United Brotherhood ofCarpenters and Joiners of America,Floor Coverersand DecoratorsLocal Union No. 1759, AFL-CIO,herein called Carpenters,violated Section 8(b)(4)(D)of the Act by engaging in certainactivityin order toforceAMG Sign Co.,herein called Employer, toassign certain work to individuals represented by theCarpenters rather than to employees of the Employerrepresented by ATC.A duly scheduledhearing washeld on February 5,1974, before Hearing Officer Sandra Beck Levine.Allpartiesappeared at the hearing and wereafforded full opportunity to be heard,to examineand cross-examine witnesses, and to adduce evidencebearing on the issue.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.They arehereby affirmed.Upon the entire record in this case,theBoardmakes the following findings:1.BUSINESS OF THE EMPLOYERThe Employerisa sole proprietorship engaged inthemanufacture and installation, wholesale andretail,of electric signs and in general constructionwork.During the preceding 12-month period, theEmployer purchased goods valued in excess of$50,000 from points outside the Commonwealth ofPennsylvania,for use within the Commonwealth ofPennsylvania.We find,as the parties have stipulated,that the Employer is an employer within the meaningof Section2(2) of the Act.We further find that theEmployer isengaged in commerce within themeaning of Section 2(6) and(7) of the Actand it willIII.THEDISPUTEA.TheWork in DisputeThe parties have stipulated that the disputeconcerns theassignmentof the following work tasks:Installationof wall covering fabric at the Green-tree Cedar Constructionsiteof Cinemette Corpo-ration in Pittsburgh, Pennsylvania.B.Background and Facts of the DisputeATC members are engaged in all crafts in theconstruction trade. The Employer is a member of theUnited Contractors' Association, and ATC repre-sentsemployees employed by members of theAssociation pursuant to a contract which extendsfrom January 1, 1973, to December 31, 1974. Thatcontract provides for a sole and exclusivereferralsystem through which ATC supplies needed employ-ees formember employers. The two employees hiredby the Employer to do the work in dispute, acarpenter and helper, were hired through thisreferralsystem. Such work was begun in January 1974 andcompleted that same month; however, the recordindicates that the Employer intends to performsimilarwork in the future if it becomes available.On January 16, 1974, according to Gerson, ownerof the Employer, Poplowski,businessagent for theCarpenters, threatened to picket the jobsite becauseATC members were doing the work and Poplowskibelieved Carpenters should have that work. Accord-ing to Poplowski, however, he merely confirmed abelief thatmembers of ATC were working forsubstantially lower wage rates than those paid toCarpenter members and then informed Gerson thathewould have to put up informational picketsprotesting the lowering of area standards.Nopicketing took place.C.Contentions of the PartiesATC contends that a jurisdictional dispute existsand that thereisreasonable causeto believe thatSection 8(b)(4)(D) has been violated because Po-plowski threatened to picket for the purpose ofobtaining the disputed work.Itarguesthat thedisputedwork should be awarded to employees210 NLRB No. 83 648DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresented by it on the basis of its collective-bargaining agreement with the Employer,the Em-ployer's assignment of the worktoATCmembers,and the past practice favoring those employees. TheEmployer appears to be in substantial agreementwith this position.The Carpenters contends that no jurisdictionaldispute exists which is cognizable under Section10(k) of the Act because the evidence does notsupport a reasonable belief that it violated Section8(b)(4)(D).Its position is that Poplowski was merelyprotesting the undercutting of area wages and that itis not claiming the work in dispute.D.,Applicability of the Statute2.Employer'sassignment,preference, andexperienceThe Employer's preferencefor ATC isevidencedby its assignment of the work to employees who weremembers of that Union.The Employer's testimonyindicates complete satisfaction with work done bythese employees.3.Employer and area practiceThe Employer'spast practice has been to usecarpenters and helpers referredby ATC for worksimilar to that in dispute.It appears that the areapractice is also to use carpenters for work similar tothat in dispute.The charge, duly investigated by theRegionalDirector, alleges a violation of Section 8(b)(4XD) ofthe Act. In disposing of this case, we are not requiredto find that the Carpenters in fact engaged inunlawful conduct as alleged. All we need determinein this proceeding is that there is reasonable cause tobelieve that the Carpentersengagedin such conduct.We are satisfied that the record warrants such aconclusion. For, as already explained, it contains thetestimony by Gerson that Poplowski threatenedpicketingbecauseCarpentermembers were notperforming the work in dispute. While Poplowski'sversion of his conversation with Gerson differsmaterially,we need not resolve any conflicts intestimony in this proceeding.' Accordingly, we findthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us:1.Collective-bargaining agreementThe Employeris a memberof the United Contrac-tors'Association and ATC is the bargaining repre-sentativeunder a contract with the Associationwhich runs from January 1, 1973, to December 31,1974. The employees engaged in the disputed workfor the Employerwerehired pursuant to thereferralprovisions of the contract. The Carpenters has nothad a contract with the Employer.ConclusionsUpon the record as a whole,and after fullconsideration of all relevant facts involved, weconclude that the employees of the Employer whoare representedby ATCare entitled to the work inquestion.The collective-bargaining agreement be-tween the Employerand ATC,theEmployer'spreference and assignment of the work to ATC, andthe Employer's past practice of having such membersof ATCdo similar work support this conclusion onthe instant record.In making this determination,we are assigning thedisputed work to the employees of the Employer whoare currently representedby ATC,but not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardmakes the following Determination of Dispute:1.Employeesof AMG SignCo., who are current-lyrepresentedby AssociatedTrades and CraftsInternationalUnion, Local 1,are entitled to do theworkof installating wall covering fabric at GreentreeCedar Construction site of Cinemette Corporation inPittsburgh,Pennsylvania.2.United Brotherhood of Carpenters and JoinersofAmerica,FloorCoverers and Decorators LocalUnion No. 1759, AFL-CIO,is not entitled,by meansproscribedby Section 8(b)(4)(D) of the Act,to forceor requireAMG Sign Co.to assign such disputedwork to employees represented by that labor organi-zation.3.Within 10daysfrom the date of this Decision1International Associationof Bridge,Structural and Ornamental IronWorkers,AFL-CIO (Western Electric Company,Incorporated),141NLRBWorkers,Local 34$ AFL-CIO (Dick Tile and Marble Company, Inc.),193888.NLRB 769;LocalUnion No.3,International Brotherhood of Electrical CARPENTERS, LOCAL UNION NO. 1759649and Determination of Dispute,UnitedBrotherhoodrequiringAMG Sign Co.,by means proscribed inof Carpenters and Joinersof America, Floor Cover-Section 8(b)(4)(D), to assign the disputed work to itsers and DecoratorsLocal Union No. 1759, AFL-CIO;members rather than to employees represented byshall notify the Regional Director for Region 6, inAssociated Trades andCraftsInternational Union,writing,whether or not it will refrain from forcing orLocal 1.